DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 19 May 2021.  In view of this communication and the amendment concurrently filed: claims 1-15 were previously pending, with claims 11-15 being withdrawn from consideration; claims 5 and 9-10 were cancelled by the amendment; and thus, claims 1-4, 6-8, and 11-15 are now pending in the application, with claims 11-15 being withdrawn from consideration.
Response to Arguments
The Applicant’s arguments, filed 19 May 2021, have been fully considered and are persuasive.
The Applicant’s argument (pages 6-7 of the Remarks) states that claim 1 has been amended to include the limitations of claims 5 and 9-10, necessitating withdrawal of the previous grounds of rejection under 35 U.S.C. 102.  An additional limitation was added to claim 1, specifying that the first and second annular cooling jackets “each have only one circumferential cooling channel”.  This additional limitation is not disclosed by Torii, thus preventing the claims from being rejected over the combination of Torii and Glennon.  However, as was discussed during the First Office Action Interview, see the interview summary mailed 19 March 2021, several references disclose this limitation.  Thus, while the argument is persuasive and the previous grounds of rejection in view of Torii have been withdrawn, new grounds of rejection have been made in view of the Verhaegen and Glennon references.
Election/Restriction
Applicant’s election without traverse of Group I, corresponding to claims 1-10, in the reply filed on 17 December 2020 is acknowledged.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verhaegen (US 2007/0035187 A1), hereinafter referred to as “Verhaegen”, in view of Glennon et al. (US 4,598,223), hereinafter referred to as “Glennon”.
Regarding claim 1, Verhaegen discloses a cooling arrangement [6] for an electrical machine (fig. 1-5; ¶ 0039-0041) comprising: 
a stator [1] including a stack [4] defining a rotation axis and windings [25-27] in the stack [4] extending parallel to the rotation axis and forming end windings [27] where the windings [25-27] wrap around opposing axial ends of the stack [4] (fig. 1-5; ¶ 0049-0050); 


    PNG
    media_image1.png
    568
    779
    media_image1.png
    Greyscale

an annular cooling jacket [8] radially outward from the end windings [27] at one axial end of the stack [4], wherein the cooling jacket [8] is configured to circulate cooling fluid in an internal flow passage [16-19] therein in a circumferential direction to carry heat away from the end windings [27] (fig. 5; ¶ 0046, 0055-0056), wherein the cooling jacket [8] is a first cooling jacket [8] at a first axial end of the stack [4] and further comprising: 
a second annular cooling jacket [9] radially outward from the end windings [27] at a second axial end of the stack [4] opposite the first axial end, wherein the second cooling jacket [9] is configured to circulate cooling fluid in an internal flow therein in a circumferential direction to carry heat away from the end windings [27] (fig. 5; ¶ 0046, 0055-0056), wherein the first and second annular cooling jackets [8/9] each only have one circumferential cooling channel therein (fig. 1-5; ¶ 0046-0047; each cooling jacket has a single channel surrounded by walls 16-19). 

Glennon discloses an electrical machine comprising a stator stack [12] surrounded by first and second cooling jackets [30/32] (fig. 1; col. 3, lines 13-39), further comprising a third annular cooling jacket [22] axially between the first and second cooling jackets [30/32], radially outward from the stack [12] (fig. 1; col. 3, lines 20-29), wherein the third cooling jacket [22] includes a plurality of circumferential channels [24] configured to circulate cooling fluid therethrough for cooling the stack [12] (fig. 1; col. 3, lines 20-29).

    PNG
    media_image2.png
    786
    481
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cooling arrangement of Torii having .
Claim(s) 2-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verhaegen and Glennon as applied to claim 1 above, and further in view of Torii et al. (JP 2003-274605 A), hereinafter referred to as “Torii”.
Regarding claim 2, Verhaegen, in view of Glennon, discloses the arrangement as recited in claim 1, as stated above.  Verhaegen does not disclose that the annular cooling jacket [8] includes a plurality of circumferentially spaced apart fins extending inward from an inner annular wall [17] thereof.
Torii discloses a cooling arrangement for an electrical machine (fig. 1; ¶ 0019) comprising a stator [4/5] including a stack [4] defining a rotation axis and end windings [15] that wrap around opposing axial ends of the stack [4] (fig. 1; ¶ 0019, 0023); 

    PNG
    media_image3.png
    458
    646
    media_image3.png
    Greyscale


wherein the annular cooling jacket [21/23] includes a plurality of circumferentially spaced apart fins [24] extending inward from an inner annular wall thereof (fig. 1; ¶ 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the annular cooling jackets of Verhaegen having fins as taught by Torii, in order to increase the contact surface area between the cooling jackets and the cooling fluid thereby increasing the heat transfer between them.
Regarding claim 3, Verhaegen, in view of Glennon, discloses the arrangement as recited in claim 1, as stated above.  Verhaegen does not disclose a pump connected to the cooling jacket [8] to drive flow of cooling fluid therethrough.
Torii further discloses a pump [not shown] connected to the cooling jacket [21/23] to drive flow of cooling fluid therethrough (¶ 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the cooling arrangement of Verhaegen having a pump as taught by Torii, as means of propelling the cooling fluid would be required for the device to operate as disclosed by Verhaegen and pumps are a well-known means of inducing such a flow.
Regarding claim 4, Verhaegen, in view of Glennon, discloses the arrangement as recited in claim 1, as stated above.  Verhaegen does not disclose fan features on an axial 
Torii further discloses fan features [8] on an axial end of the rotor [6], radially inward from the end windings [15] and cooling jacket [21/23], wherein the fan features [8] are positioned to drive a flow of cooling air [arrows] radially outward through the end windings [15] to remove heat from the end windings [15], and on to the cooling jacket [21/23] to dump the heat from the end windings [15] into the cooling fluid within the cooling jacket [21/23] (fig. 1; ¶ 0019, 0024, 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rotor of Verhaegen having fan features as taught by Torii, in order to provide additional coolant flow and cooling to the end plate of the electrical machine thereby improving cooling of any bearings and electronic components mounted thereon (¶ 0033-0034 of Torii).
Regarding claim 6, Verhaegen, in view of Glennon, discloses the arrangement as recited in claim 1, as stated above.  Verhaegen does not disclose that the second cooling jacket [9] includes a plurality of circumferentially spaced apart fins extending inward from an inner annular wall [17] thereof.
Torii further discloses that the second cooling jacket [21a/23a] includes a plurality of circumferentially spaced apart fins [24a] extending inward from an inner annular wall thereof (fig. 1; ¶ 0033).

Regarding claim 7, Verhaegen, in view of Glennon, discloses the arrangement as recited in claim 1, as stated above.  Verhaegen does not disclose a pump connected to the second cooling jacket [9] to drive flow of cooling fluid therethrough.
Torii further discloses a pump [not shown] connected to the second cooling jacket [21a/23a] to drive flow of cooling fluid therethrough (¶ 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the cooling arrangement of Verhaegen having a pump as taught by Torii, as means of propelling the cooling fluid would be required for the device to operate as disclosed by Verhaegen and pumps are a well-known means of inducing such a flow.
Regarding claim 8, Verhaegen, in view of Glennon, discloses the arrangement as recited in claim 1, as stated above.  Verhaegen does not disclose fan features on an axial end of the rotor [2], radially inward from the end windings [27] and second cooling jacket [9], wherein the fan features are positioned to drive a flow of cooling air radially outward through the end windings [27] to remove heat from the end windings [27], and on to the second cooling jacket [9] to dump the heat from the end windings [27] into the cooling fluid within the second cooling jacket [9].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rotor of Verhaegen having fan features as taught by Torii, in order to provide additional coolant flow and cooling to the end plate of the electrical machine thereby improving cooling of any bearings and electronic components mounted thereon (¶ 0033-0034 of Torii).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Pal (US 2013/0076169 A1) discloses an electrical machine comprising a stator with a cooling jacket disposed circumferentially around the core thereof.
Adra (US 2006/0043801 A1) discloses an electrical machine comprising a stator with a cooling jacket disposed circumferentially around the core thereof, and including annular cooling jackets at each axial end radially outward from the end windings of the stator.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834